Citation Nr: 1030411	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  09-20 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE


Entitlement to an initial disability rating in excess of 10 
percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from July 1969 to May 
1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. 

In May 2010 a Board videoconference hearing was held before the 
undersigned Veterans Law Judge.  The transcript of that hearing 
is of record.  Evidence was thereafter submitted directly to the 
Board with a waiver of agency of original jurisdiction (AOJ) 
consideration.  See 38 C.F.R. § 20.1304.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At the hearing before the undersigned, the Veteran testified that 
he had suicidal thoughts, that he was distant from his wife and 
that he wanted to be isolated from his children.  He reported 
that he had panic attacks two to three times per day and that he 
wanted to hurt others up to two or three times per day.  He 
reported that he was depressed all the time and that he was 
forgetful.  This testimony shows that there may have been a 
material change in the severity of the Veteran's disability.  
Accordingly, another VA examination is warranted.  
  
As the claims folder is being returned, any additional VA 
treatment records dating from January 14, 2009, should be 
associated with the claims folder.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder VA 
medical records pertaining to the Veteran 
dating from January 14, 2009.

2.  Schedule the Veteran for an 
examination to assess the severity of the 
Veteran's service-connected PTSD.  The 
claims file must be made available to, and 
reviewed by, the examiner, and the 
examiner should acknowledge such review in 
the examination report.  All indicated 
tests should be performed, and all 
findings reported in detail.  If 
psychiatric disorders other than PTSD are 
diagnosed, the examiner should 
disassociate the symptoms attributable to 
PTSD from those attributable to co-
existing psychiatric disorders that are 
not related to PTSD.  If such is not 
possible, the examiner should state that 
in the examination report.  The examiner 
should provide a Global Assessment of 
Functioning score and an explanation as to 
what the score represents.  

3.  After any further development deemed 
necessary, readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and be given an 
opportunity to respond.  The case should 
then be returned to the Board for appellate 
review, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


